Citation Nr: 0930338	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-37 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence exists to reopen a 
prior claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Robert R. Cortinez, II, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

A hearing was held before the undersigned Veterans' Law Judge 
in February 2009 and a transcript of that hearing is of 
record.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim for 
entitlement to service connection for PTSD in an April 2002 
decision; the Veteran failed to appeal that decision.  

2.  Evidence received since the April 2002 rating decision is 
not previously of record or cumulative or redundant of other 
evidence of record and raises a reasonable possibility of 
substantiating the Veteran's claim.






CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied the Veteran's 
prior claim for service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.  § 20.1103 (2008).

2.  New and material evidence has been received since the 
April 2002 rating decision and the Veteran's claim for 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran filed his original claim for entitlement to 
service connection for PTSD in May 2001.  The RO denied this 
claim in an April 2002 rating decision and the Veteran did 
not appeal.  In January 2006, the Veteran again filed a claim 
for PTSD.  His claim was denied in a May 2006 rating 
decision.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the appellant's prior claim because he did not 
have a diagnosis of PTSD and had not identified any in 
service stressors.  Thus, for evidence in this case to be 
considered new and material, it must show a diagnosis of PTSD 
or an in service stressor.  

Since the April 2002 decision, the Veteran has submitted a 
PTSD worksheet describing his in-service stressors, as well 
as a diagnosis of PTSD by Dr. K.P.

As this evidence is new and material, the Veteran's claim for 
service connection for PTSD must be reopened.  The issue of 
entitlement to service connection for PTSD will be addressed 
below in the Remand portion of this opinion.  


ORDER

New and material evidence having been received, the Veteran's 
claim for entitlement to PTSD is reopened.  


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD.  Establishing service connection for PTSD requires 
specific findings.  These are (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in- service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. § 
3.304(f).  

In this case, it appears that the Veteran has been diagnosed 
with PTSD by Dr. K.P. in July 2008.  This case turns on the 
second required element listed above, the occurrence of an 
in-service stressor.  As the Veteran's service personnel 
records and Form DD-214 do not reflect combat with the enemy, 
the Veteran's in-service stressors must be verified.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).

Although the Veteran described in his PTSD Worksheet 
experiencing frequent mortar and sniper attacks, as well as 
occasionally seeing dead bodies, he has not provided any 
details about these alleged incidents including the dates 
these incidents allegedly took place.  However, it appears 
from the Veteran's service personnel records that he served 
in the Republic of Vietnam for approximately six months and 
that during all but the last few weeks of this period he was 
assigned to the 379th Transportation Company.  

The Board believes that this time period is limited enough 
that an attempt should be made to verify the Veteran's 
stressors.  On remand, the RO should make reasonable efforts 
to verify the Veteran's stressors.  If necessary, the 
Veteran's period of service in Vietnam should be divided into 
two or three month periods and separate verification requests 
should be made for each period.  Additionally, the RO should 
attempt to obtain unit records and morning reports for the 
Veteran's unit for the months during which the Veteran served 
in Vietnam.  

If any of the Veteran's alleged in-service stressors can be 
verified, the Veteran should be afforded a VA psychological 
examination.

Finally, the RO should ensure that the Veteran has been 
provided with VCAA notice that complies with the Court of 
Veterans' Appeals holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006),

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is asked to provide more 
details regarding his alleged stressors in 
service.  This should include the date of 
the stressors, his unit at that time, and 
the location of the event.  Any 
information the Veteran can provide would 
be helpful in attempting to confirm his 
stressors in service, but more detail is 
essential to provide a reasonable basis to 
confirm the events.    

2.  The RO should make reasonable efforts 
to verify the Veteran's stressors.  If 
necessary, the Veteran's six month period 
of service in Vietnam should be divided 
into two or three month periods and 
separate verification requests should be 
made for each period.  

3.  If any, and only if, one of the 
Veteran's alleged in-service stressors can 
be verified, the Veteran should be 
afforded a VA psychological examination.  
The examiner is asked to indentify the 
acquired psychiatric disability or 
disabilities the Veteran suffers from (if 
any) and should note any functional 
impairment caused by the Veteran's 
disability, including a full description 
of the effects of his disability upon his 
ordinary activities, if any. 

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

The examiner should render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater) that the 
Veteran's PTSD  (if any) had onset in 
service or was caused or aggravated by his 
active.

4.  The RO should ensure that the Veteran 
has been provided with appropriate VCAA 
notice, including notice that complies 
with the Court of Veterans' Appeals 
holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

5.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


